Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                             :
MARC RODGER,                                 :
                                             :        Civil Action No. 18-14526 (ES) (SCM)
                      Plaintiff,             :
                                             :                       ORDER
                      v.                     :
                                             :
BIOMET, INC., et al.                         :
                                             :
                      Defendants.            :
                                             :

SALAS, DISTRICT JUDGE

       This matter having come before the Court on Plaintiff Marc Rodger’s (“Plaintiff”) motion

to remand (D.E. No. 12); and on April 15, 2019, the Honorable Steven C. Mannion, United States

Magistrate Judge, having issued a Report and Recommendation (the “R&R”) that the Undersigned

grant Plaintiff’s motion to remand (D.E. No. 29); and the Court having received no objections; and

the Court having considered the parties’ submissions and the R&R; and for the reasons stated in

the R&R,

       IT IS on this 7th day of May 2019,

       ORDERED that the R&R (D.E. No. 29) is ADOPTED; and it is further

       ORDERED that Plaintiff’s motion to remand (D.E. No. 12) is GRANTED; and it is further

       ORDERED that this matter be REMANDED to the Superior Court of New Jersey, Law

Division, Bergen County; and it is further

       ORDERED that the Clerk of Court CLOSE this case.


                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.
